IN THE UNITED STATES DISTRICT COURT
FOR THE. NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
SCOTT SIPE, ' §
Plaintiff, §
v. § Case No. 3:18-CV-1165-S-BT
MICHAEL NORRIS, et al., §
Defendants. §

ORDER ACCEPTING FINDINGS. CONCLUSIONS . AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court has under consideration the Findings, Conclusions, and
Recomrnendation of United States Magistrate Judge Rebecca Rutherford dated
March 6, 2019. The Court has reviewed the Findings, Conclusions, and
Reeommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Reeommendation of the United States Magistrate Judge.

so ORDERED, this 29 day cf March, 2019.

WM

KAREN GREN SCHOLER
UNITED sTATEs DISTRICT JUDGE

 

 

